DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to RCE filed on 03/18/22.
Claims 35-50 were previously withdrawn.
Claims 1, 10, 15, 22, 25, 29, 53-56 have been amended and are hereby entered. 
Claims 1-34 and 51-56 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-34, 51-56 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
	MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
 
	Claims 1 and 15 recite “determine/determining at least depth map information associated with a physical location of the at least one medical instrument in the user’s environment” and Claims 25 and 29 recite “determine/determining at least depth map information associated with a physical location of the first physical object in the user’s environment”. The Applicant appears to have provided no disclosure of how this step of determining at least depth map information associated with a physical location of the at least one medical instrument/first physical object is performed (e.g., GPS, coordinate system, how measurements are taken, etc.). Any analysis and subsequent determination could potentially read on the as-claimed invention.	
	Claims 1 and 15 recite “update/updating the world map based on the depth map information of the at least one medical instrument” and Claims 25 and 29 recite “update/updating the world map based on the depth map information of the first physical object”. The Applicant appears to have provided no disclosure of how this step of updating the world map based on depth map information associated with a physical location of the at least one medical instrument/first physical object is performed (e.g., how is depth map information used to make updates to the world map). Any analysis and subsequent determination could potentially read on the as-claimed invention.	
	The Specification appears to only include two instances of the term “depth map 

information”, at [0113]: 

	In one embodiment, a sparse point position may not be completely
adequate on its own, and further information may be needed to produce a multifocal AR, VR, or MR experience. Dense representations, generally referring to depth map information, may be utilized to fill this gap at least in part. Such information may be computed from a process referred to as Stereo 940, wherein depth information is determined using a technique such as triangulation or time-of-flight sensing. Image information and active patterns (such as infrared patterns created using active projectors) may serve as input to the Stereo process 940. A significant amount of depth map information may be fused together, and some of this may be summarized with a surface representation.

	This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented for determining depth map information of an instrument/physical object.
	The Examiner prospectively notes that these written description rejections are not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.	Dependent Claims 2-14, 16-24, 26-28, 30-35, 51-56 inherit the deficiencies of their respective parent claims and are subsequently rejected. 

Claims 1-34, 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, 25, 29 contain recitation of “depth map information” which renders the claim indefinite. It is unclear what “depth map information” actually is. For purposes of examination, it is being interpreted as referring to depth information of an object.  
Claim 1 contains recitation of “monitor a user’s environment…” in line 9.  It is unclear if this refers to the same user in lines 4 and 6 or if it is a different user.  For purposes of examination, it is being interpreted as being the same user, and that the limitation is intended to read “monitor the user’s environment.”  Please correct or explain on the record.  
Claim 1 contains recitation of “in a user’s environment…” in line 33.  It is unclear if this refers to the same user (e.g., at least in lines 4, 6, 24, 26) or if it is a different user.  For purposes of examination, it is being interpreted as being the same user, and that the limitation is intended to read “in the user’s environment.”  Please correct or explain on the record.  
Claim 1 recites the limitation "store, in the world map, location and depth information associated with one or more physical objects…" in line 31 (emphasis examiner).  There is insufficient antecedent basis for storing location information associated with one or more physical objects, as the prior limitation only discloses that the world map comprises information associated with “the user’s physical location” and “depth information associated with one or more physical objects…”
Claim 1 recites the limitation “the updated world map” in line 38. There is insufficient antecedent basis. For purposes of examination, it is being interpreted as referring to a map that was generated as a result of the limitation “update the world map based on the depth map information…”.  
	Dependent Claims 2-14, 51-53 inherit the deficiencies of their respective parent claims and are subsequently rejected. 
Claim 15 contains recitation of “the wearable device” in line 7.  There is insufficient antecedent basis. For purposes of examination, it is being interpreted as “a wearable device”. 
Claim 15 contains recitation of “the patient” in line 8.  There is insufficient antecedent basis. For purposes of examination, it is being interpreted as “a patient”. 
Claim 15 contains recitation of “the medical interaction” in line 22. There is insufficient antecedent basis. For purposes of examination, it is being interpreted referring to the same “interaction” as line 8.
Claim 15 recites the limitation "storing, in the world map, location and depth information associated with one or more physical objects…" in line 20 (emphasis examiner).  There is insufficient antecedent basis for storing location information associated with one or more physical objects, as the prior limitation only discloses that the world map comprises information associated with “the user’s physical location” and “depth information associated with one or more physical objects…”
Dependent Claims 16-24, 54 inherit the deficiencies of their respective parent claim and are subsequently rejected. 
Claim 25 recites the limitation “the updated world map” in line 19. There is insufficient antecedent basis. For purposes of examination, it is being interpreted as referring to a map that was generated as a result of the limitation “update the world map based on the depth map information…”.  
Dependent Claims 26-28, 55 inherit the deficiencies of their respective parent claim and are subsequently rejected.
Claim 29 recites the limitation “the updated world map” in line 18. There is insufficient antecedent basis. For purposes of examination, it is being interpreted as referring to a map that was generated as a result of the limitation “update the world map based on the depth map information…”.  
Dependent Claims 30-34, 56 inherit the deficiencies of their respective parent claim and are subsequently rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 and 51-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-14, 25-28, and 51-53, 55 are directed to a “wearable system” and “wearable device”) and a process (claims 15-24, 29-34, 54, 56 are directed to a method for managing medical information). (Step 1: Yes)  
These limitations of Claim 1 as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “a hardware processor in communication with the display and the one or more environmental sensors, and programmed to” language, the limitation detect an initiation condition based at least partly on first data acquired by the one or more environmental sensors in the context of this claim encompasses an individual determining when an initiation condition has occurred based on data acquired via sensor.  Similarly, but for recitation of “via the one or more environmental sensors”, the limitation of document at least a portion of a medical interaction between the user of the head-mounted display and the patient via the one or more environmental sensors in response to the detection of the initiation condition, wherein the portion of the medical interaction comprises second data acquired by the one or more environmental sensors, as drafted, is a process that, under its broadest reasonable interpretation, in the context of this claim encompasses an individual documenting a medical interaction between two individuals in response to detection of a particular condition comprised of data acquired from the sensors.  Similarly, the limitation analyze the second data to extract relevant medical information related to the medical interaction with the patient based on contextual information as drafted, is a process that, under its broadest reasonable interpretation, in the context of this claim encompasses an individual analyzing a particular set of data and extracting relevant medical information related to the medical interaction between the healthcare provider and patient.  The limitation detect at least one medical instrument in the user’s environment based on an optical label… under its broadest reasonable interpretation in the context of the claim, is understood to be an individual identifying presence of a medical instrument in the environment based on an optical label. The limitation determine at least depth map information associated with a physical location of the at least one medical instrument… under its broadest reasonable interpretation, in the context of the claim, is understood to be an individual taking a measurement.  The limitation update the world map based on the depth map information of the at least one medical instrument, under its broadest reasonable interpretation in the context of the claim, is understood to be an individual making updates to a map based on location of an item. 
Claim 15 contains the same or substantially similar limitations as Claim 1, and the discussion with respect to Claim 1 is equally applicable to Claim 15. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual interacting with a computer to observe and detect a particular initiation condition based on acquired data, document a portion of the medical interaction and analyze the data to extract relevant medical information.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims 2-14, 16-24, 51-54 inherit the limitations that recite an abstract idea due to their dependency on Claim 1 and Claim 15, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity or the abstract idea of mental processes through the use of generic computer components. For example, Claims 3 and 16 recite the limitation of determining an audio stream spoken by the patient, convert an audio stream to text, and parse the text to identify phrases describing the patient’s medical condition/history, which involves an individual listening to a patient and determining that the patient is speaking, typing out the words spoken (audio stream) by the patient, and analyzing the text into parts (parsing) to identifying phrases describing the patient’s medical condition. Claims 4 and 17 recite the limitations of verifying the patient’s identity based on data acquired and updating a medical record stored in the database with the relevant medical information captured during the interaction, which involves an individual determining the identity of a patient by looking at acquired data, and inputting the relevant medical information into a healthcare database to update a medical record.  Claim 5 and 18 recite the limitations of detecting a triggering event for sharing healthcare information and determining an access privilege, which involve an individual observing and thinking about when a triggering event occurs, and making a decision about access privilege. Claim 51 recites the limitations of detecting a termination condition and terminating documentation of the conversation based on the detected termination condition, which involves an individual listening to a conversation and documenting or transcribing it, determining when a termination condition has occurred, and discontinuing documentation.  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a hardware processor in communication with the display and the one or more environmental sensors, and programed to… amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0177], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of one or more environmental sensors configured to obtain data associated with the user’s environment; monitor a user’s environment based at least partly on first data acquired by the one or more environmental sensors and access a world map comprising information associated with the user’s physical location and depth information associated with one or more physical objects and virtual objects associated with the user’s physical location amounts to mere data gathering; recitation of initiate storage of the relevant medical information and the world map to a healthcare database system; store, in the world map, location and depth information associated with one or more physical objects or virtual objects displayed on the head mounted display in a user’s environment during the medical interaction; allow a second user to access the relevant medical information and the world map from the healthcare database system for simulation of three-dimensional imagery on a head mounted display of the second user amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a head-mounted display comprising a display…; wherein the depth information comprises information for simulating three-dimensional imagery across multiple depth planes on the head mounted display; extraction and storage of relevant medical information in a medical database; the three-dimensional imagery on the head mounted display of the second user corresponding to the one or more physical or virtual objects associated with the medical interaction, the three-dimensional imagery on the head mounted display of the second user provided in the second user’s physical environment based on the location and depth information stored in the world map, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-6, 9, 11, 16-18, 51-52, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3,4, 8, 10, 20, 22 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7, 12, 14, 19, 23, 24 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a hardware processor in communication with the display and the one or more environmental sensors; initiate storage of the relevant medical information and the world map to a healthcare database system; allow a second user to access the relevant medical information and the world map from the healthcare database system, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); access a world map comprising information associated with the user’s physical location and depth information…; initiate storage of relevant medical information and the world map…; store, in the world map, location and depth information associated with one or more physical objects or virtual objects displayed on the head mounted display in user’s environment during the medical interaction, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a head-mounted display (HMD) comprising a display configured to present virtual content to a user and one or more environmental sensors configured to obtain data associated with the user’s environment were considered generally linking and extra-solution activity, respectively. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, use of HMD configured to present virtual content to a user and one or more environmental sensors configured to obtain data associated with the user’s environment are well-understood, routine, and conventional elements in the field of computerized healthcare (see Balram reference at Para. [0007], [0034], [0045], Fig. 2 (HMD delivering virtual content) and Balram at Para. [0034], [0045], [0056] (environmental sensors); see Ballard reference at Para. [0042]/Fig 12; [0083], [0094] (HMD delivering virtual content) and Ballard at [0072], [0208]). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4 and 5, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, detecting a triggering event for sharing healthcare information with a second wearable system, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); updating a medical record stored in the healthcare database with medical information captured from the interaction between the patient and user, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); updating a medical record stored in the healthcare database with medical information captured from the interaction between the patient and user, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
These limitations of Claim 25 as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “a hardware processor programmed to” language, the limitation monitor objects in a user’s environment via data received from the outward-facing imaging system in the context of this claim, under the broadest reasonable interpretation, involves an individual using data received from an imaging system to monitor objects.  Similarly, the limitation determine objects in the user’s field of view as perceived through the head-mounted display, under its broadest reasonable interpretation in the context of this claim, involves an individual determining objects in a field of view as seen through a head-mounted display.  The limitation detect a triggering event for a sharing session with a second wearable device, wherein the triggering event comprises verbal statements indicative of a patient’s health condition, under its broadest reasonable interpretation in the context of this claim encompasses an individual using verbal statements that indicate a patient’s health to detect when a triggering event for a sharing session has occurred.   The limitation detect at a first physical object of the monitored objects in the user’s environment under its broadest reasonable interpretation in the context of the claim, is understood to be an individual identifying presence of a particular physical object instrument in the environment. The limitation determine at least depth map information associated with a physical location of the first physical object… under its broadest reasonable interpretation, in the context of the claim, is understood to be an individual taking a measurement.  The limitation update the world map based on the depth map information of the first physical object, under its broadest reasonable interpretation in the context of the claim, is understood to be an individual making updates to a map based on location of an item.
Claim 29 contains the same or substantially similar limitations as Claim 25, and the discussion with respect to Claim 25 is equally applicable to Claim 29. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual interacting with a computer to observe and detect a particular initiation condition based on acquired data. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims 26-28 and 30-34 inherit the limitations that recite an abstract idea due to their dependency on Claim 25 and Claim 29, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity. Claims 28 and 32 recite the limitation of documenting the interaction between the user and the patient, identifying relevant medical information from the interaction, and updating a medical record of the patient with the relevant medical information, which could be performed by an individual but for recitation of “hardware processor is further programmed to” language. Claim 33 recites the limitations of verifying an access privilege and sharing a portion of information when access privilege is sufficient, which could be performed by an individual interacting with a computer to verify an access privilege and grant access permission accordingly.  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a hardware processor programmed to… communicate the first information to the second wearable device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0430], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of an outward facing imaging system configured to image an environment of a user; access a world map comprising information associated with the user’s physical location, the information comprising information for simulating three-dimensional imagery with one or more physical or virtual objects using multiple depth planes; receive virtual content from the second wearable device wherein the virtual content comprises second information associated with a second physical object which is outside of the user’s field of view; amounts to mere data gathering; recitation of present the virtual content received from the second wearable device to the user via the head-mounted display as 3D imagery based on location and depth information stored in the world map amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a head-mounted display configured to present virtual content to the user; wherein the sharing session comprises sharing at least first information associated with the world map and a first physical object in the user’s field of view with a second wearable device, wherein the first information is outside of a field of view of the second wearable device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 26, 28, 30, 32 and 33, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 28, 31 and 32, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 27, 34, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as communicate first information to the second wearable device; receive virtual content from the second wearable device wherein the virtual content comprises second information associated with a second physical object which is outside of the user’s field of view; present the virtual content received from the second wearable device to the user via the head-mounted display, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); access a world map comprising information associated with the user’s physical location…; e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 28 and 32, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, updating a medical record of a patient with relevant medical information, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); updating a medical record of a patient with relevant medical information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a head-mounted display (HMD) configured to present virtual content to a user and an outward-facing imaging system configured to image an environment of a user were considered generally linking and extra-solution activity, respectively. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, use of HMD configured to present virtual content to a user and one or more environmental sensors configured to obtain data associated with the user’s environment are well-understood, routine, and conventional elements in the field of computerized healthcare (see Balram reference at Para. [0007], [0034], [0045], Fig. 2 (HMD delivering virtual content) and Balram at Para. [0051] (outward-facing imaging system); see Ballard reference at Para. [0042]/Fig 12; [0083], [0094] (HMD delivering virtual content) and Ballard at [0081] (outward-facing imaging system). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-14, 16-24, 26-28, 30-34, 51-56 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-34 and 51-56 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 8, 10-18, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balram et. al. (US Publication 20150088546A1) in view of Abovitz et al (US Publication 20150016777A1), further in view of Aram et. al. (US Publication 20160287337A1).

Regarding Claim 1, Balram discloses A wearable system for managing medical information, the wearable system comprising (Abstract discloses “a wearable human interface module having an image delivery and display mechanism for presenting information overlaid upon a wide field of view, a computing and communication module adapted to send and receive information to and from the human interface module; and a backend service server coupled for processing medical data”: a head-mounted display (HMD) (See Figure 2; [0045] discloses “In this embodiment, the wearable human interface module 102 has the form of eyeglasses”) comprising a display configured to present virtual content to a user ([0045] discloses the image delivery and display mechanism 302 may include a substrate 202 (e.g., a lens, or diffractive elements) and a projection system (not shown—See description of 302 below) for projecting information onto the substrate 202; [0085] discloses “Examples of the presentation of information related to a particular customer by the human interface module 102 transparently overlaid upon a field of view are described in more detail below in FIGS. 15A-15E”, see also Figs 15A-15E); one or more environmental sensors configured to obtain data associated with the user’s environment ([0034] discloses “The human interface module 102 also includes the ability to capture images, sound and various other information using different sensors”; see also [0054] for disclosure of microphone (audio sensor) that captures “audio signals in the environment in which the human interface module 102 is used”); a hardware processor in communication with the display and the one or more environmental sensors ([0050] “The processor 306 is coupled to the bus 320 for communication with the other components”; [0051] “The camera 308 (e.g. an environmental sensor) is capable of capturing images and providing those images to the processor 306 and the storage memory 312 so that the human interface module 102 can sense and recognize gestures...”; [0047] discloses “the image delivery and display mechanism 302 is coupled to the bus 320 and cooperates with the processor 306 and the CCM interface unit 316 to produce images for presentation”) and programmed to:
monitor a user’s environment via the one or more environmental sensors ([0054] discloses a microphone (e.g. sensor) that captures “audio signals in the environment in which the human interface module 102 is used”; detect an initiation condition based at least partly on first data acquired by the one or more environmental sensors ([0099] discloses “the human interface module 102 …  projects a call out 1508 onto the substrate 202… the call out 1508 is a triangle above the head of the identified customer… once a customer has been identified, projects the call out 1508 to indicate which customer the teller or medical personnel wearing the human interface module 102 should approach and with which begin to interact”; customer identification (described in [0082-0083] is the initiation condition); document at least a portion of a medical interaction between the user of the head-mounted display and the  patient via the one or more environmental sensors ([0082] “The method 900 begins with the user (e.g., teller or medical personnel) wearing 902 the human interface module 102”; - medical personnel is user wearing the apparatus); [0114] “One particular advantage of using the mobile information gateway device 130 in the medical and healthcare environment is the ability to provide instant documentation. For example, all the information captured by the human interface module 102 of the mobile information gateway device 130 can be transferred and stored on the backend service server 108…This is particularly advantageous for storing records of how surgical procedures were performed, audio notes, and a complete record of the patient encounter”) in response to the detection of the initiation condition ([0110] discloses “the human interface module 102 may also include inputs to receive signals from various medical tools and devices so that the mobile information gateway device 130 captures other information such as vital signs, infrared images, ultrasonic images etc.”), wherein the portion of the interaction comprises second data acquired by the one or more environmental sensors ([0116] discloses “Furthermore triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded, converted to text, and compared to lists of symptoms or conditions associated with different medical conditions” (e.g. second data acquired by sensor)); analyze the second data to extract relevant medical information related to the medical interaction with the patient based on contextual information ([0115] “a method 1300 for using the mobile information gateway system 100 in a medical or healthcare context will be described…the method 1300 continues by analyzing 1302 the captured information and identifying 1302 the medical situation. Based on the information captured by the human interface module 102, the backend services server 108 processes that information to identify the medical situation… the patient may be at a doctor's office merely for a standard annual physical…the information presented on the mobile information gateway device 130 are the vital signs for the patient. For example, vital signs may be presented in a dashboard that includes the current vital signs as well as historical levels for the vital signs retrieved from the patient's records. In some embodiments, the mobile information gateway device 130 may capture additional information such as spectral images that can be used to determine the vital signs of the user. The additional information captured may be analyzed for a contemporaneous measurement of a particular vital sign and then that measurement may be presented to the medical personnel on the mobile information gateway device 130); and initiate storage of the relevant medical information to a healthcare database system ([0114] discloses “One particular advantage of using the mobile information gateway device 130 in the medical and healthcare environment is the ability to provide instant documentation. For example, all the information captured by the human interface module 102 of the mobile information gateway device 130 can be transferred and stored on the backend service server 108”; [0114] further discloses “storing records of how surgical procedures were performed, audio notes, and a complete record of the patient encounter”, e.g., relevant medical information).
	Balram does not explicitly disclose the following, but Abovitz, which is directed to a method and system for facilitating interactive virtual or augmented reality environments for multiple users, which may be used in the healthcare field, does teach the following: 
determine at least depth map information associated with a physical location of the at least one […medical instrument…] in the user’s environment ([0278] “Next, the object recognizer (either locally or in the cloud) uses image segmentation to find a particular object in the keyframe (step 2206)… For illustrative purposes, the following example, will assume that the object recognizer recognizes doors. The object recognizer may be an autonomous and atomic software object “robot” that takes pose tagged images of the space, key frames, 2D or 3D feature points, and geometry of the space to recognize the door…It should be appreciated that the object recognizer takes 2D images of the object (2D color information, etc.), 3D images (depth information) and also takes 3D sparse points to recognize the object in a geometric coordinate frame of the world” – using “3D images (depth information)” reads on determining depth map information associated with the physical location of an object (a door) in a user’s environment).
access a world map comprising information associated with the user’s physical location ([0017] “a method of rendering virtual content to a user is disclosed. The method comprises detecting a location of a user, retrieving a set of data associated with a part of a virtual world model that corresponds to the detected location of the user, wherein the virtual world model comprises data associated with a set of map points of the real world”) and depth information associated with one or more physical objects and virtual objects associated with the user’s physical location ([0268]-[0278] describe examples of a world map (e.g., passable world) for a particular location which stores 3D information (inferring depth information) about objects within that location; specifically see: [0268] “For example, a set of points collects from user device 208 may be collected in the passable world model 202. Various object recognizers 210 may crawl through the passable world model 202 to recognize objects, tag images, etc., and attach semantic information to the objects, as will be described in further detail below. The passable world model 202 may use the database 206 to build its knowledge of the world, attach semantic information, and store data associated with the passable world”; [0273] teaches a user leaving a “virtual object” in a real space (user’s location) that a friend can find when entering the same location; [0276] “an exemplary method 2200 of recognizing objects through object recognizers. When a user walks into a room, the user's sensoryware captures information (e.g., pose tagged images) about the user's surroundings from multiple points of view (step 2202). For example, by the time the user walks into a section of a room, the user's individual AR system has already captured numerous keyframes and pose tagged images about the surroundings…”; [0277] “Next, the object recognizer (either locally or in the cloud) uses image segmentation to find a particular object in the keyframe (step 2206)…For illustrative purposes, the following example, will assume that the object recognizer recognizes doors. The object recognizer may be an autonomous and atomic software object “robot” that takes pose tagged images of the space, key frames, 2D or 3D feature points, and geometry of the space to recognize the door. It should be appreciated that multiple object recognizers may run simultaneously on a set of data, and they can run independent of each other. It should be appreciated that the object recognizer takes 2D images of the object (2D color information, etc.), 3D images (depth information) and also takes 3D sparse points to recognize the object in a geometric coordinate frame of the world” – 3D images include depth information of object); 
wherein the depth information comprises information for simulating three-dimensional imagery across multiple depth planes on the head-mounted display ([0017] “The method comprises detecting a location of a user, retrieving a set of data associated with a part of a virtual world model that corresponds to the detected location of the user, wherein the virtual world model comprises data associated with a set of map points of the real world, and rendering, based on the set of retrieved data, virtual content to a user device of the user, such that the virtual content, when viewed by the user, appears to be placed in relation to a set of physical objects in a physical environment of the user”; [0318] teaches adding field of view images to the passable world model, “While this allows the AR system to collect a set of features (2D points) and map points (3D points), it may also be important to find new features and map points to render a more accurate version of the passable world” – 3D infers depth; [0157] “By rendering different objects or portions of objects to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances, or a virtual object or image can be represented as a 3D volume that extends through multiple planes of focus”; [0127] teaches that the system is implemented via a head-mounted display)
update the world map based on the depth map information of the at least one […medical instrument…] ([0318] teaches adding field of view images to the passable world model, “While this allows the AR system to collect a set of features (2D points) and map points (3D points), it may also be important to find new features and map points to render a more accurate version of the passable world” – 3D infers depth; [0557] “The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user…Thus, both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time” – world map (passable world) is able to be updated; [0059] “the passable world is constantly being updated and built upon data received from multiple users” – reads on the world map being updated); 
	Abovitz teaches determining depth map information of an object in a user’s environment and updating the world map (passable world) based on depth map information of an object, but does not explicitly teach this object is a […medical instrument…].  Aram teaches using surgical instruments, which reads on “medical instruments”, in an AR system. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Abovitz with teaching of Aram, since the combination of the two references is merely simple substitution of one known element for another producing a predictable result.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the specific medical instrument of Aram for the generic physical objects of Abovitz. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR Rationale B) 
store, in the world map, location and depth information associated with one or more physical objects or virtual objects displayed on the head mounted display in a user’s environment ([0258] “Thus the cloud computing resource may be configured to segment 3-D points and images, thus factoring permanent (i.e., generally not moving) objects from movable ones, and this may affect where the associated data is to remain, where it is to be processed, remove processing burden from the wearable/local system for certain data that is pertinent to more permanent objects, allow one-time processing of a location which then may be shared with limitless other users, allow multiple sources of data to simultaneously build a database of fixed and movable objects in a particular physical location, and segment objects from the background to create object-specific fiducials and texture maps”; [0269] “a set of points collects from user device 208 may be collected in the passable world model 202. Various object recognizers 210 may crawl through the passable world model 202 to recognize objects, tag images, etc., and attach semantic information to the objects, as will be described in further detail below. The passable world model 202 may use the database 206 to build its knowledge of the world, attach semantic information, and store data associated with the passable world”; [0299] “In order to create a complete virtual world that maybe reliably passed between various users, the AR system captures information (e.g., map points, features, pose tagged images, objects in a scene, etc.) that is stored in the cloud, and then retrieved as needed. As mentioned previously, the passable world model is a combination of raster imagery, point+descriptors clouds, and polygonal/geometric definitions (referred to herein as parametric geometry)”;   during the medical interaction ([0686] “FIG. 68C shows a post-operative meeting or debriefing between the surgeon and patient. During the post-operative meeting, the surgeon is able to describe how the surgery went using a cross section of virtual anatomy or virtual 3D anatomical model of the patient's actual anatomy. The AR system allows the patient's spouse to join the meeting virtually while at work. Again, the AR system may render a light field which allows the surgeon, patient and spouse to inspect the virtual 3D anatomical model of the patient's actual anatomy from a desired angle or orientation”)
allow a second user to access the relevant medical information and the
updated world map from the healthcare database system ([0557] “The passable world model, discussed above, allows multiple users to access the virtual world stored on a cloud server and essentially pass on a piece of their world to other users…The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user…Thus, both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time”; [0685] illustrates a specific medical example of a second user (medical student) accessing relevant medical information: “As illustrated in FIG. 68B, the surgeon is able to reference the pre-mapped 3D anatomy (e.g., heart) during the procedure. Being able to reference the anatomy in real time, may for example, improve placement accuracy of a valve repair. Outward pointed cameras capture image information from the procedure, allowing a medical student to observe virtually via the AR system from her remote classroom”; [0127] teaches the system utilizes head-mounted displays) for simulation of three-dimensional imagery on a plurality of depth planes on a head mounted display of the second user, the three-dimensional imagery on the head mounted display of the second user corresponding to the one or more physical or virtual objects associated with the medical interaction, the three-dimensional imagery on the head mounted display of the second user provided in the second user’s physical environment based on the location and depth information stored in the world map ([0557] “a first user of an AR system in London may want to conference in with a second user of the AR system currently located in New York. The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user...In other words, the passable world allows the first user to transmit information about the room to the second user”; [0266] “The passable world model essentially allows a user to effectively pass over a piece of the user's world (i.e., ambient surroundings, interactions, etc.) to another user. Each user's respective individual AR system (e.g., Sensorywear™ augmented reality devices) captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model…The passable world model provides the ability to efficiently communicate or pass information that essentially encompasses at least a field of view of a user. In one embodiment, the system uses the pose and orientation information, as well as collected 3D points described above in order to create the passable world” – “ambient surroundings” reads on “physical objects”, 3D points infers depth information is utilized in creating the passable world; [0258] “Thus the cloud computing resource may be configured to segment 3-D points and images, thus factoring permanent (i.e., generally not moving) objects from movable ones, and this may affect where the associated data is to remain, where it is to be processed, remove processing burden from the wearable/local system for certain data that is pertinent to more permanent objects, allow one-time processing of a location which then may be shared with limitless other users, allow multiple sources of data to simultaneously build a database of fixed and movable objects in a particular physical location, and segment objects from the background to create object-specific fiducials and texture maps” – building database of fixed objects in a particular physical location; [0686] teaches use of the system in a medical interaction; [0157] “By rendering different objects or portions of objects to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances, or a virtual object or image can be represented as a 3D volume that extends through multiple planes of focus” – e.g., plurality of depth planes).  
	Balram teaches a system that involves using a head-mounted display to present content to a user, environmental sensors to obtain data associated with the user’s environment, a processor that monitors the user’s environment, detects an initiation condition, documents at least a portion of a medical interaction between the user of the head-mounted display and a patient, analyzes the data to extract relevant information, and initiate storage of the relevant information to a healthcare database system. Balram does not teach determining at least depth information associated with a physical location of the at least one medical instrument in the user’s environment, accessing a world map comprising information associated with a user’s physical location, storing in the world map location and depth information associated with physical/virtual objects displayed on the head mounted display in a user’s environment during a medical interaction, depth information associated with one or more physical objects and virtual objects associated with the user’s physical location wherein depth information comprises information for simulating 3D imagery associated with the one or more physical or virtual objects using multiple depth planes on the head mounted display, or allowing a second user to access relevant medical information and the world map from the healthcare database system, but Abovitz does teach these limitations.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Balram with the teachings of Abovitz, to determine depth map information associated with a location of an object in the user’s environment, to access a world map (virtual world) associated with a user’s location, update the world map based on the depth map information of an object, allow storage in this world map of information associated with physical/virtual objects displayed in the user’s environment, to include depth information associated with one or more physical/virtual objects associated with a user’s location wherein the depth information comprises information for simulating 3D imagery across multiple depth planes on the head mounted display, allowing a second user to access the relevant medical information and the world map for simulation of 3D imagery on a head mounted display of the second user which corresponds to one or more physical or virtual objects associated with the medical interaction, with the motivations of obtaining information associated with a physical environment of a first user, transmitting a virtual world model associated with the physical environment of the first user to a second user located in a different location and displaying to the second user, a virtual copy of the physical environment of the first user (Abovitz [0025]); constantly updating information in the AR system about the user’s surroundings (Abovitz [0271]); to use previously captured images and data stored on the cloud to render the passable world (e.g., world map) associated with a user’s position (Abovitz [0274]); to form a composite multi-focal volumetric image that the viewer perceives as a single scene ([0157]) using a wearable 3D display for augmented/virtual reality experiences ([0007]); to obtain geometric and semantic information to share a particular scene to other users and recreate the scene for other users in a different location (Abovitz [0296]); and to allow a remote participant to join a meeting between a doctor and patient virtually from another location (Abovitz [0686]). 
Balram does not teach, but Abovitz does teach: 
initiate storage of the world map to a healthcare database system ([0369] “the AR system takes visual/audio/sensory data and converts it into map data to construct a virtual world or map of a virtual world that is stored in the cloud, the AR system is thus able to understand a location, orientation, placement and configuration of physical objects and can accordingly place virtual content in relation to the physical world”) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Abovitz with teaching of Balram, since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Balram or Abovitz. Providing storage of the world map to a healthcare database system (as taught by Abovitz) does not change or affect the normal storage initiation of relevant medical information to a healthcare database system per Balram’s invention. Initiating storage of relevant medical information to a healthcare database system would be performed the same way even with the addition of the world map. Since the functionalities of the elements in Balram and Abovitz do not interfere with each other, the results of the combination would be predictable.
Balram/Abovitz do not explicitly teach the following, but Aram, which is directed to a surgical system that utilizes an augmented reality device, does teach the following: 
detect at least one medical instrument in the user’s environment based on an optical label associated with the at least one medical instrument ([0041] “the system 10 includes a number of surgical instruments 70 for use during the surgical procedure… In the illustrative embodiment, a data tag 72 may be attached to the surgical instrument 70, as shown in FIG. 4. The data tag 72 contains information, which, among other things, permits the surgical instrument 70 to be identified by the AR device 30. The tag 72 is attached to, embedded in, or otherwise secured to the surgical instrument 70. In other embodiments, the data tag 72 may be incorporated into the packaging of the surgical instrument 70”; [0042] “The data tag 72 may be embodied as any type of data tag capable of being read by the AR device 30 to provide information about the item to which it is attached. For example, as shown in FIG. 4, the data tag 72 includes a Quick Response Code (QR Code). However, in other embodiments, other types of data tags may be used such as, for example, barcodes, matrix barcodes, or other type of electrical or printed data tag. In still other embodiments, the data tag may be a radio frequency identification (RFID) tag” – QR code, barcodes, read on “optical label”; [0067] “The AR device 30 may scan the data tag 72 of the surgical instrument 240 using image and/or video data from the camera 68 to identify the surgical instrument 240. After the AR device 30 has identified the surgical instrument 240…”  - reads on detecting a medical instrument based on optical label associated with the instrument). 
	wherein the one or more physical objects comprises the at least one medical instrument ([0041] teaches surgical instruments, which are physical objects)
	Balram/Abovitz teach a system that involves using a head-mounted display to present content to a user, environmental sensors to obtain data associated with the user’s environment, a processor that monitors the user’s environment, detects an initiation condition, documents at least a portion of a medical interaction between the user of the head-mounted display and a patient, analyzes the data to extract relevant information, initiates storage of the relevant information to a healthcare database system, determines  depth information associated with a physical location of the at least one medical instrument in the user’s environment, accesses a world map comprising information associated with a user’s physical location and depth information associated with one or more physical objects and virtual objects associated with the user’s physical location wherein depth information comprises information for simulating 3D imagery associated with the one or more physical or virtual objects using multiple depth planes on the head mounted display, updates the world map based on depth information of the medical instrument, stores in the world map location and depth information associated with physical/virtual objects displayed on the head mounted display in a user’s environment during a medical interaction, and allows a second user to access relevant medical information and the world map from the healthcare database system. Balram/Abovitz do not teach that the system detects at least one medical instrument in the user’s environment based on an optical label associated with the at least one medical instrument, or that the at least one physical object is a medical instrument, but Aram teaches these imitations.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz with these teachings of Aram, to identify at least one medical instrument in the user’s environment based on an optical label, with the motivation of identifying the instrument to provide information to a doctor/surgeon about the instrument (Aram [0067]). 

Regarding Claim 15, Balram/Abovitz/Aram disclose the limitations of Claim 1.  Claim 15 contains at least the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 15.  

Regarding Claim 2, Balram/Abovitz/Abovitz disclose the limitations of Claim 1.  Balram further discloses the one or more environmental sensors comprise at least an outward-facing camera or a microphone ([0045] discloses “For example, it includes a processor, memory with an operating system, the ability to communicate wirelessly using both voice and data channels, a camera, a microphone, and various other sensors”). 

Regarding Claim 3, Balram/Abovitz/Aram disclose the limitations of Claim 1. Balram further discloses: determine an audio stream spoken by the patient or the user of the wearable system ([0054] discloses “The audio input device 314 may also be used for capturing voice and other sounds near the human interface module 102”; [0116] discloses “triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded”); convert the audio stream to a text ([0116] discloses “Furthermore triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded, converted to text”; and parse the text to identify phrases describing the patient’s medical condition or history ([0116] discloses “the answers to those questions can be recorded, converted to text, and compared to lists of symptoms or conditions associated with different medical conditions. Based on elimination and matches, the triage performed by the medical personnel can be augmented, verified, double checked, or otherwise enhanced”).

Regarding Claim 4, Balram/Abovitz/Aram disclose the limitations of Claim 1. Balram further discloses verify the patient’s identity based at least partly on the data acquired by the one or more environmental sensor ([0088] discloses ”the other input devices of the second human interface module 102 b may collect other information such as voice commands or information, user gestures, or selection of menus that are captured and processed. The method 1000 continues by verifying the identity and authenticating 1006 the customer”); and
update a medical record stored in the healthcare database with the relevant medical information captured from the medical interaction between the patient and the user (see [0115] for description of capturing medical information during a patient-physician encounter; “For example, the patient may be at a doctor's office merely for a standard annual physical… Additionally or alternatively, medical imagery data may be provided in block 1306 such as ultrasounds, x-ray, MRI images, etc. The method 1300 continues by storing 1308 the information that was captured by the human interface module 102 as well as the information that was sent back for presentation by the human interface module 102 at the backend service server 108 (or other location) as a record of the interaction with the patient”.

Regarding Claim 5 and Claim 18, Balram/Abovitz/Aram disclose the limitations of Claim 1 and Claim 15, respectively.  Balram further discloses Detect(ing) a triggering event for sharing healthcare information with a second wearable system ([0088] “the teller wears a first human interface module 102 ... the customer wearing a second human interface module 102 b. Further, it is assumed that the teller wearing the first human interface module 102 a has also been identified or authenticated in a process similar to that described below used to identify and authenticate the customer); [0092] “In block 1020, an analysis of the customer and information is performed. The analysis can identify the customer (identifying customer is triggering event)… The customer data is then retrieved 1022 and sent to the first human interface module 102 a of the teller and presented for use by the teller”); determine/determining an access privilege associated with the second wearable system ([0088] discloses “The method 1000 continues by verifying the identity and authenticating 1006 the customer” in which the customer and teller are both wearing human interface modules; authenticating is equivalent to determining access privilege as it must be performed before sharing of customer data can occur); and Cause/causing at least a portion of the healthcare information to be communicated to the second wearable system in response to a determination that the second wearable system has the access privilege ([0088] discloses that both teller and customer are authenticated; [0092] discloses “The customer data is then retrieved 1022 and sent to the first human interface module 102 a of the teller and presented for use by the teller”; see also Figure 10 showing authentication step appears before data is shared with teller).
For application of Balram system to healthcare information, see Balram specification [0115]: “Referring now to FIG. 13, a method 1300 for using the mobile information gateway system 100 in a medical or healthcare context will be described. The method begins with the same first three steps as has been described above with reference to FIG. 9 (Teller/customer scenario);  [0115] further discloses that “historical levels for the vital signs retrieved from the patients records” may be presented to the medical staff, e.g. healthcare information.  
Examiner notes: In the context of the Balram reference, “first” and “second” devices are reversed from the instant claim, however, the flow of the process and information is parallel to the instant claim in terms of how access is authenticated and how information is shared.  

Regarding Claim 8, Balram/Abovitz/Aram disclose the limitations of Claim 1 and Claim 5. Balram further discloses the healthcare information comprises at least a portion of a field of view (FOV) of the user ([0107] discloses “Once the information about the patient has been retrieved and provided to the human interface module 102, it can be displayed privately on the human interface module 102 to the medical staff member. In another embodiment, a person entering the medical facility is asked to wear a mobile information gateway device 130. The operations for identification, authentication and presentation of the patient information are the same as described above, except that the steps are performed by the mobile information gateway device 130 worn by the patient”); as captured by an outward-facing camera ([0051] discloses “The camera 308 may be an image capture device. The camera 308 is preferably forward facing having a field of view similar to the user's perspective when wearing the human interface module 102 (e.g., glasses)”.

Regarding Claim 10, Balram/Abovitz/Aram disclose the limitations of Claim 1. Balram further discloses the contextual information comprises at least one of a location of the user, a pose of the user, a level of access privilege of the user, a symptom or a condition of the patient in a FOV of the user ([0116] discloses “if the medical personnel is wearing the mobile information gateway device 130 including a human interface module 102, and meeting with the patient, the human interface module 102 can capture additional information about the patient, that information can be analyzed to determine a medical condition of the patient... For example, images of the patient may be captured and analyzed to determine physical signs of injury, symptoms of diseases, or other indications of other medical conditions”), or an identity of the patient in the FOV of the user.

Regarding Claim 11, Balram/Abovitz/Aram disclose the limitations of Claim 1. Balram further discloses the hardware processor is further programmed to cause the head-mounted display to present virtual content to the user ([0045] discloses “the wearable human interface module 102 has the form of eyeglasses. For example, the image delivery and display mechanism 302 may include a substrate 202 (e.g., a lens, or diffractive elements) and a projection system (not shown—See description of 302 below) for projecting information onto the substrate 202 related to the interaction with the patient”; see also Fig. 2”) related to the interaction with the patient ([0118] discloses using the system during surgery, the system “can be used to present the images captured by those medical devices onto the patient, and thereby allow the doctor to keep their focus on the patient…”).

Regarding Claim 12, Balram/Abovitz/Aram disclose the limitations of Claims 1 and 11. Balram further discloses the virtual content comprises at least one of a portion of a patient medical record ([0128] discloses “the mobile information gateway 130 may also send this information so that it may be part of a medical record presented to a physician such as by transferring the information to the backend service server 108 or directly to the information system of a medical professional) or information related to the patient’s physiological parameters received from a medical device.

Regarding Claim 13, Balram/Abovitz/Aram disclose the limitations of Claims 1 and 11. Balram further discloses the contextual information comprises information about medical instruments used during a medical procedure on a patient ([0117] discloses “the mobile information gateway device 130 can provide step by step instructions for best practice and proper performance of any medical procedure. Third, the mobile information gateway device 130 can monitor how procedures are being performed and provide immediate feedback to the medical personnel regarding performance of all required steps…identification of the proper medical tools for the situation, etc.”), and the virtual content comprises information relating to location of the medical instruments ([0118] discloses how the device “can be used to present the images captured by those medical devices onto the patient, and thereby allow the doctor to keep their focus on the patient and not have to look away to view the image on the screen of the medical imaging devices”; [0118] discloses “medical processes or equipment that would benefit” include “performing a needle biopsy of a tumor”, which would require location information of the needle (e.g. medical instrument).

Regarding Claim 14, Balram/Abovitz/Aram disclose the limitations of Claims 1 and 13. Balram further discloses the virtual content comprises an alert that a medical instrument in the FOV of the user is inappropriate or unrequested for a medical procedure ([0117] discloses “the mobile information gateway device 130 can provide warnings (e.g. alerts) about drug allergies, drug interactions, and other unique characteristics about the patient…the mobile information gateway device 130 can monitor how procedures are being performed and provide immediate feedback to the medical personnel regarding performance of all required steps, identification of the proper use and order of use of drugs, identification of the proper medical tools for the situation, etc.”; since the system can identify the proper medical tools for the situation, any instruments that are inappropriate would be identified by the device.)


Regarding Claim 16, Balram/Abovitz/Aram disclose the limitations of Claim 15. Balram further discloses: acquiring, via the microphone ([0054] discloses “The audio input device 314 may also be used for capturing voice and other sounds near the human interface module 102”), an audio stream spoken by the patient or the user of the wearable system ([0116] discloses “triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded”); converting the audio stream to a text ([0116] discloses “Furthermore triage questions can be presented on the mobile information Gateway device 130, and the answers to those questions can be recorded, converted to text”; and parsing the text to identify phrases describing the patient’s medical condition or history ([0116] discloses “the answers to those questions can be recorded, converted to text, and compared to lists of symptoms or conditions associated with different medical conditions. Based on elimination and matches, the triage performed by the medical personnel can be augmented, verified, double checked, or otherwise enhanced”).

Regarding Claim 17, Balram/Abovitz/Aram disclose the limitations of Claim 15. Balram further discloses verifying the patient’s identity based at least partly on the data acquired by the wearable device ([0088] discloses ”the other input devices of the second human interface module 102 b may collect other information such as voice commands or information, user gestures, or selection of menus that are captured and processed. The method 1000 continues by verifying the identity and authenticating 1006 the customer”); and updating a medical record stored in the healthcare database with the relevant medical information captured from the interaction between the patient and the HCP (see [0115] for description of capturing medical information during a patient-physician encounter; “For example, the patient may be at a doctor's office merely for a standard annual physical… Additionally or alternatively, medical imagery data may be provided in block 1306 such as ultrasounds, x-ray, MRI images, etc. The method 1300 continues by storing 1308 the information that was captured by the human interface module 102 as well as the information that was sent back for presentation by the human interface module 102 at the backend service server 108 (or other location) as a record of the interaction with the patient”).

Regarding Claim 20, Balram/Abovitz/Aram disclose the limitations of Claims 15 and 18. Balram further discloses the healthcare information comprises at least a portion of a field of view (FOV) of the user ([0107] discloses “Once the information about the patient has been retrieved and provided to the human interface module 102, it can be displayed privately on the human interface module 102 to the medical staff member. In another embodiment, a person entering the medical facility is asked to wear a mobile information gateway device 130. The operations for identification, authentication and presentation of the patient information are the same as described above, except that the steps are performed by the mobile information gateway device 130 worn by the patient”); as captured by an outward-facing camera ([0051] discloses “The camera 308 may be an image capture device. The camera 308 is preferably forward facing having a field of view similar to the user's perspective when wearing the human interface module 102 (e.g., glasses)”.

Regarding Claim 22, Balram/Abovitz/Aram disclose the limitations of Claim 15. Balram further discloses the contextual information comprises at least one of a location of the user, a pose of the user, a level of access privilege of the user, a symptom or a condition of the patient in a FOV of the user ([0116] discloses “if the medical personnel is wearing the mobile information gateway device 130 including a human interface module 102, and meeting with the patient, the human interface module 102 can capture additional information about the patient, that information can be analyzed to determine a medical condition of the patient... For example, images of the patient may be captured and analyzed to determine physical signs of injury, symptoms of diseases, or other indications of other medical conditions”), or an identity of the patient in the FOV of the user.

Regarding Claim 23, Balram/Abovitz/Aram disclose the limitations of Claim 15. Balram further discloses causing the wearable device to display, via a head-mounted display ([0047] discloses “the images are projected onto the lenses of the glasses forming the human interface module 102”), virtual content comprising at least one of a portion of a patient medical record ([0128] discloses “the mobile information gateway 130 may also send this information so that it may be part of a medical record presented to a physician such as by transferring the information to the backend service server 108 or directly to the information system of a medical professional) or information related to the patient’s physiological parameters received from a medical device.

Regarding Claim 24, Balram/Abovitz/Aram disclose the limitations of Claims 15 and 23. Balram further discloses the virtual content comprises an alert that a medical instrument in the FOV of the user is inappropriate or unrequested for a medical procedure ([0117] discloses “the mobile information gateway device 130 can provide warnings (e.g. alerts) about drug allergies, drug interactions, and other unique characteristics about the patient…the mobile information gateway device 130 can monitor how procedures are being performed and provide immediate feedback to the medical personnel regarding performance of all required steps, identification of the proper use and order of use of drugs, identification of the proper medical tools for the situation, etc.”; since the system can identify the proper medical tools for the situation, any instruments that are inappropriate would be identified by the device.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balram in view of Abovitz et al (US Publication 20150016777A1), further in view of Aram et. al. (US Publication 20160287337A1), further in view of Liu et. al (US Publication 20130174213A1).

Regarding Claim 6, Balram/Abovitz/Aram do not explicitly disclose the following, however, Liu, which is directed to a system for automatically sharing virtual objects between different mixed reality environments, does teach the hardware processor is programmed to provide an indication to the second wearable system in response to a determination that the second wearable system has insufficient access privilege ([0031] The creator of a virtual object (e.g., a person wearing an HMD associated with the generation of the virtual object) may set privacy settings or viewing permissions associated with the virtual object. The consumer of the virtual object (i.e., a second person wearing a second HMD receiving information associated with the virtual object) may filter or restrict (e.g. providing an indication) the display of the virtual object if the computing device from which the virtual object is generated does not meet certain criteria (e.g. access privilege). 	
	Balram/Abovitz/Aram teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach that the system provides an indication to the second wearable system when it determines the second system has insufficient access privilege, but Liu does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date, to incorporate the teachings of Liu into the combined teachings of Balram/Abovitz/Aram, to provide an indication that a second system has insufficient access privileges when a sharing session is attempted, with the motivation of sharing virtual information based on automatically identifying privacy settings (Liu [0005]). 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication US20150088546A1) in view of Abovitz et al (US Publication 20150016777A1), further in view of Aram et. al. (US Publication 20160287337A1), further in view of Grushka et al (US Patent 7395215B2). 

Regarding Claims 7 and 19, Balram/Abovitz/Aram disclose the limitations of Claim 1 and Claim 15, respectively. Balram further discloses associated with the second wearable system ([0110] discloses “a second mobile information gateway device”). 
Balram/Abovitz/Abovitz do not explicitly disclose the following, however, Grushka, which is directed to a portable health information package that a person can carry with him that contains all of his health data, does teach the access privilege is configured by the patient (Abstract teaches “The owner has absolute control on the availability, completeness, accuracy, integrity, privacy, confidentiality, security, backups and access to his health data that are stored on the package”). 
Balram/Abovitz/Aram teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach that the access privilege of the second wearable device is configured by the patient.  Grushka does teach this. 
Therefore, it would have been obvious at the effective filing date, to modify the combined teachings of Balram/Abovitz/Aram with the teachings of Grushka, to allow the patient to configure their access privilege settings, in order to protect privacy, confidentiality, and access control to patient information in medical records (Grushka, Col 6 Lines 30-32).  

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication US20150088546A1) in view of Abovitz et al (US Publication 20150016777A1), further in view of Aram et. al. (US Publication 20160287337A1), further in view of Tsuda et al (US Publication 20160148052A1). 

Regarding Claim 9 and 21, Balram/Abovitz/Aram disclose the limitations of Claim 1 and Claim 15, respectively. Balram further discloses share/sharing the healthcare information with the second wearable system ([0125] discloses “the patient is wearing the mobile information gateway device 130 and it is used for communication with medical personnel at a remote location. In the second example, the medical personnel are available using a second remote device. The remote device may be a second medical information gateway device 130 or it may be another computing device such as a laptop computer, desktop computer, a tablet computer or a smart phone. In addition to the steps (or in place of some of them) described above with reference to FIG. 17, the mobile information gateway device 130 establishes a communication link with the second device available to medical personnel. The mobile information gateway device 130 of the patient collects/captures information and sends that information to the second device. In response, the medical personnel review the information received on the second device then input and sends medical or instructional information to the mobile information gateway device 130. The mobile information gateway device receives the medical or instructional information and presents it on the human interface module 102.)
Balram/Abovitz/Aram do not disclose the following, however, Tsuda, which is directed to a head mounted display system used in the medical field for providing information to a doctor during a medical procedure, teaches and an annotation associated with the healthcare information. ([0085] “In a medical site, the target object is, for example, a body of a patient or a part of the body…”; [0085] further teaches how a marker can be “attached to the target object in advance. Note that, as the marker attached to the object, various kinds of markers can be used. For example, a tape, a sticker, a magic marker, a laser marker, and a magic tape (registered trademark) can be used. The number of markers attached to the target object is arbitrary…information for presentation such that positions of a marker of the outside scene image and a marker of the information for presentation coincide with each other” (the marker is the annotation associated with a body part which comprises the healthcare information). 
Balram/Abovitz/Aram teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach an annotation associated with the healthcare information. Tsuda does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz/Aram with the teaching of Tsuda, to attach a marker to a particular object, for the purpose of image recognition and processing of medical information (Tsuda [0085]). 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication US20150088546A1), in view of Abovitz et al (US Publication 20150016777A1), further in view of Aram et. al. (US Publication 20160287337A1)further in view of Malahy (US Publication 20160366084A1), further in view of Johns et al (US Patent 9305551B1). 

Regarding Claim 51, Balram/Abovitz/Aram do not disclose, the following, but Malahy, which is directed to contextually-oriented messaging, does teach: 
detect a termination condition based at least partly on third data acquired by the one or more environmental sensors ([0072] “CMM 228 may determine that a conversation has ended based on one or more types of contextual information, such as the contents of a message. For example, the user may say “Goodbye”); [0066] “Microphone 243 of computing device 210 may receive the audio input spoken by the user” – e.g., microphone is an environmental sensor) 
	Balram/Abovitz/Aram teach a system that uses sensors to monitor an environment and obtain data for analysis. Balram/Abovitz/Aram do not explicitly teach detecting a termination condition via the sensors, but Malahy does teach using a contextual information, such as specific words, to determine when a conversation has ended (e.g., termination condition). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz with the teachings of Malahy to automatically detect a termination condition via the sensors, with the motivation of determining that a conversation (encounter) has ended (Malahy [0072]).
Balram/Abovitz/Aram/Malahy do not disclose the following, but Johns, which is directed to a scribe system for recording speech into an audio file, does teach the following: 
terminate documentation of the conversation based on a detected termination condition (Col 6, lines 60-63 teach “When the user has completed speaking, the method 60 includes ending the recording function of the recording device (Step 63). Step 63 of ending the recording function may include pressing a button to end the recording”) 
	Balram/Abovitz/Aram/Malahy teach a system that monitors an environment, collects data via sensors for analysis, and can detect a termination condition based on acquired data.  Balram/Abovitz/Aram/Malahy do not explicitly teach that upon detection of a termination condition, documentation of the conversation is terminated.  Johns does teach that documentation (recording) is terminated based on a detected termination condition of a user pressing a button. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz/Aram/Malahy with the teachings of Johns, so that the conversation is completed and the file can be processed accordingly, such as being saved to memory, transmitted to a server, or being stored in a database (Johns Col 7, lines 14-33). 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Abovitz et al (US Publication 20150016777A1),  further in view of Aram et. al. (US Publication 20160287337A1), further in view of Knierim et al (US Publication 20170227581A1). 

Regarding Claim 52, Balram/Abovitz/Aram disclose the limitations of Claim 1.  Balram further discloses store the second data and the portion of the first data to the healthcare database (at [0112] and [0114]) that information captured by the apparatus may be stored at a backend services server for documentation purposes, but does not explicitly disclose use of a buffer for storing/retrieving; [0037] discloses “The backend service server 108 may include…a database”.   
Balram/Abovitz/Aram do not teach the following, but Knierim, which is directed to detection of a series events which involves storing data in a buffer, does teach: 
store at least a portion of the first data in a buffer ([0017] “the data about the waveform 100 may have already been stored in the acquisition memory, which is set to operate as a circular buffer”); 
retrieve the portion of the first data from the in response to detecting the initiation condition ([0017] “Embodiments of the invention, however, size the circular buffer to continue storing data during the timeout period without overwriting the desired pre-trigger data, then after the trigger point is established, effectively “retrieve” the information previously stored in the acquisition buffer that would have been overwritten had the circular buffer size not been increased”).
	Balram/Abovitz teach a system that monitors a user’s environment, documents a portion of a medical encounter, analyzes the data, and initiates storage to a healthcare database system.  Balram/Abovitz do not explicitly teach storing and retrieving a portion of data from a buffer.  Knierim, though directed to a field other than healthcare, does teach using a buffer for storage of data and retrieval of data in response to an initiation condition (trigger). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz with the teachings of Knierim, to store data in a buffer and retrieve it in response to an initiation condition, as a way of determining which data from the buffer needs to be saved (e.g., is of interest/importance) (Knierim [0017]).  

Claims 25, 26, 28-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Ballard (US20150156028A1), further in view of in view of Abovitz et al (US Publication 20150016777A1), further in view of Koverzin (US Publication 20100286490A1). 

Regarding Claim 25, Balram discloses: 
an outward-facing imaging system ([0051] discloses “The camera 308 may be an image capture device. The camera 308 is preferably forward facing having a field of view similar to the user's perspective when wearing the human interface module 102 (e.g., glasses)” configured to image an environment of a user ([0128] discloses “The mobile information gateway device 130 can be used by the patient to capture images of areas of their skin”; one’s own skin would be in their environment); a head-mounted display (See Figure 2; [0045] discloses “In this embodiment, the wearable human interface module 102 has the form of eyeglasses”) configured to present virtual content to the user ([0045] discloses the image delivery and display mechanism 302 may include a substrate 202 (e.g., a lens, or diffractive elements) and a projection system (not shown—See description of 302 below) for projecting information onto the substrate 202; [0085] discloses “Examples of the presentation of information related to a particular customer by the human interface module 102 transparently overlaid upon a field of view are described in more detail below in FIGS. 15A-15E”, see also Figs 15A-15E); ; and a hardware processor ([0045] discloses “the processor is a hardware processor”) programmed to: monitor objects in a user’s environment ([0117] discloses “the mobile information gateway device 130 can monitor how procedures are being performed and provide immediate feedback to the medical personnel regarding performance of all required steps, identification of the proper use and order of use of drugs, identification of the proper medical tools for the situation” e.g., monitoring of objects in their environment) via data received from the outward-facing imaging system; (mobile information gateway device is disclosed in [0051] to be “preferably forward facing having a field of view similar to the user's perspective”; camera is “capable of capturing images”, e.g., data); 
	communicate the first information to the second wearable device ([0125] discloses both patient and medical personnel are wearing a device; and “the patient is wearing the mobile information gateway device 130 and it is used for communication with medical personnel at a remote location… The mobile information gateway device 130 and sends information to the medical personnel. That information can be images, audio, video, vital signs, etc.”; 
	present the virtual content received from the second wearable device to the user via the head-mounted display as three-dimensional imagery ([0125] discloses “the medical personnel can merely type or input instructions and they are treated as text and displayed to the patient using the mobile information gateway device 130”; [0034] “The image delivery and display mechanism seamlessly overlays a digital visualization (such as graphics, texts, images, and videos) over the real world, e.g., placing a virtual 3D chart on a physical table top” – reads on 3D imagery)
Balram does not explicitly disclose the following. Ballard, which is directed to systems and methods of sharing information among different users with augmented reality wearable devices, does teach:  detect a triggering event for a sharing session with a second wearable device ([0148] teaches that when individual wearing the wearable device looks at a menu item on display for period of time that exceeds a predetermined threshold, the processing device causes an associated action to be performed. See Fig 7A; user looks at menu item “SHARE” 703 for prolonged period of time (e.g. trigger). In response, user’s current field of view is shared with other users with wearable devices”), 
Balram teaches a system that involves using a head-mounted display to present content to a user, environmental sensors to obtain data associated with the user’s environment, a processor that monitors the user’s environment, detects an initiation condition, documents at least a portion of a medical interaction between the user of the head-mounted display and a patient, analyzes the data to extract relevant information, and initiate storage of the relevant information to a healthcare database system. Balram does not teach detection of a triggering event for a sharing session with a second wearable device, but Ballard does teach this. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Balram with the teachings of Ballard to require a triggering event for a sharing session with a second wearable device, so that a user may keep their information private and only allow designated individuals to access it (Ballard [0335]). 
Balram and Ballard do not disclose the following, but Abovitz, which is directed to a method and system for facilitating surgery using a head-mounted augmented reality system, does teach:
detect a first physical object of the monitored objects in the user’s environment ([0283], [0284] teaches “object recognizers” of the AR system, which detect a particular type of physical object such as a cup, chair or Starbucks sign; [0337] teaches an object recognizer recognizing a door); 
determine at least depth map information associated with a physical location of the first physical object in the user’s environment ([0278] “Next, the object recognizer (either locally or in the cloud) uses image segmentation to find a particular object in the keyframe (step 2206)… For illustrative purposes, the following example, will assume that the object recognizer recognizes doors. The object recognizer may be an autonomous and atomic software object “robot” that takes pose tagged images of the space, key frames, 2D or 3D feature points, and geometry of the space to recognize the door…It should be appreciated that the object recognizer takes 2D images of the object (2D color information, etc.), 3D images (depth information) and also takes 3D sparse points to recognize the object in a geometric coordinate frame of the world” – using “3D images (depth information)” reads on determining depth map information associated with the physical location of an object (a door) in a user’s environment).
wherein the sharing session comprises sharing at least first information associated with the updated world map and the first physical object in the user’s field of view with a second wearable device, wherein the first information is outside of a field of view of the second wearable device ([0025] “uploading a set of data associated with a physical environment of a first user to a virtual world model residing in a cloud server, updating the virtual world model based on the uploaded data, transmitting a piece of the virtual world model associated with the physical environment of the first user to a second user located at a different location than the first user, and displaying, at a user device of the second user, a virtual copy of the physical environment of the first user based on the transmitted piece of the virtual world model”; [0557] teaches “a first user of an AR system in London may want to conference in with a second user of the AR system currently located in New York. The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user, and similarly pass on a piece of the passable world that constitutes an avatar of the second user such that the second user appears to be in the same room as the first user in London. In other words, the passable world allows the first user to transmit information about the room to the second user. Thus, both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time”; [0559] “Since the passable world is constantly being updated and built upon data received from multiple users”);  
receive virtual content from the second wearable device wherein the virtual content comprises second information associated with a second physical object which is outside of the user’s field of view ([0557] teaches “a first user of an AR system in London may want to conference in with a second user of the AR system currently located in New York. The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user, and similarly pass on a piece of the passable world that constitutes an avatar of the second user such that the second user appears to be in the same room as the first user in London. In other words, the passable world allows the first user to transmit information about the room to the second user. Thus, both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time”; [0563], “Similarly, input from the second user is also received in steps 3420-3424, and sent to the cloud server and updated to the passable world model. This information may then be sent to the first user's device in steps 3414-3418. For example, assuming the second user's avatar appears to be sitting in the physical space of the conference room in London, any changes to the second user's avatar (which may or may not mirror the second user's actions/appearance) must also be transmitted to the first user, such that the first user is able to interact with the second user. In one example, the second user may create a virtual avatar resembling himself, or the avatar may be a bee that hovers around the conference room in London. In either case, inputs from the second user (for example, the second user may shake his head in response to the drawings of the first user), are also transmitted to the first user such that the first user can gauge the second user's reaction. In this case, the received input may be based on facial recognition and changes to the second user's face may be sent to the passable world model, and then passed over to the first user's device such that the change to the avatar being projected in the conference room in London is seen by the first user”).  
access a world map comprising information associated with the user’s physical
location ([0017] “a method of rendering virtual content to a user is disclosed. The method comprises detecting a location of a user, retrieving a set of data associated with a part of a virtual world model that corresponds to the detected location of the user, wherein the virtual world model comprises data associated with a set of map points of the real world”)
the information comprising information for simulating three-dimensional
imagery associated with one or more physical or virtual objects using multiple depth
planes ([0017] “The method comprises detecting a location of a user, retrieving a set of data associated with a part of a virtual world model that corresponds to the detected location of the user, wherein the virtual world model comprises data associated with a set of map points of the real world, and rendering, based on the set of retrieved data, virtual content to a user device of the user, such that the virtual content, when viewed by the user, appears to be placed in relation to a set of physical objects in a physical environment of the user”; [0318] teaches adding field of view images to the passable world model, “While this allows the AR system to collect a set of features (2D points) and map points (3D points), it may also be important to find new features and map points to render a more accurate version of the passable world” – 3D infers depth; [0157] “By rendering different objects or portions of objects to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances, or a virtual object or image can be represented as a 3D volume that extends through multiple planes of focus”). 
[3D imagery] based on the location and depth information stored in the world map (Abovitz [0266] “The passable world model essentially allows a user to effectively pass over a piece of the user's world (i.e., ambient surroundings, interactions, etc.) to another user. Each user's respective individual AR system (e.g., Sensorywear™ augmented reality devices) captures information as the user passes through or inhabits an environment, which the AR system processes to produce a passable world model. The individual AR system may communicate or pass the passable world model to a common or shared collection of data, referred to as the cloud. The individual AR system may communicate or pass the passable world model to other users, either directly or via the cloud. The passable world model provides the ability to efficiently communicate or pass information that essentially encompasses at least a field of view of a user. In one embodiment, the system uses the pose and orientation information, as well as collected 3D points described above in order to create the passable world”, [0268]-[0279] provide example of presenting virtual content; [0273] “the user may want to leave a virtual object for a friend in a real space such that the friend, when he/she enters the real space finds the virtual object. Thus, it is important for the system to constantly access the passable world to retrieve and upload information” – passable world stores information about a virtual object from first user and shares with second user; [0277] “the object recognizer takes 2D images of the object (2D color information, etc.), 3D images (depth information) and also takes 3D sparse points to recognize the object in a geometric coordinate frame of the world”)
update the world map based on the depth map information of the first physical object  ([0318] teaches adding field of view images to the passable world model, “While this allows the AR system to collect a set of features (2D points) and map points (3D points), it may also be important to find new features and map points to render a more accurate version of the passable world” – 3D infers depth; [0557] “The passable world model may enable the first user to pass on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user…Thus, both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time” – world map (passable world) is able to be updated; [0059] “the passable world is constantly being updated and built upon data received from multiple users” – reads on the world map being updated); 
Balram/Ballard teach a system consisting of an outward-facing imaging system, a headmounted display to present content to a user, and a processor configured to monitor objects in a user’s environment via data received from the imaging system, determine objects in the user’s field of view, detect a triggering event for a sharing session with a second wearable device, wherein the sharing session comprises sharing information associated with a first physical object, communicating the first information to the second wearable device, and presenting the virtual content received from the second wearable device to the user via the head-mounted display. Balram/Ballard to not teach that the system detects a first physical object of the monitored objects in the user’s environment, determines at least depth map information associated with a physical location of the first physical object in the user’s environment, shares information that is outside of a field of view of the second user; receive virtual content from the second wearable device wherein the virtual content comprises second information associated with a second physical object which is outside of the user’s field of view; access a world map comprising information associated with the user’s physical location, and updates the world map based on depth map information of the first physical object, but Abovitz does teach these limitations. 
Therefore, it would have been obvious at the effective filing date, to modify the system of Balram/Ballard with the teaching of Abovitz, to detect a first object in a user’s environment, determine at least depth map information associated with a physical location of the first physical object in the user’s environment, allow first and second users to engage in sharing sessions and share/receive information associated with an object that is outside of each user’s field of view, to access a world map comprising information associated with the user’s physical location, and to use 3D imagery based on the location and depth information stored in the world map, with the motivations of recognizing objects to create a more complete virtual world that may be retrieved as part of the passable world model (Abovitz [0309]); enabling two users in different locations to transmit a piece of the virtual world associated with their respective physical environments to each other (Abovitz [0025]); constantly updating information in the AR system about the user’s surroundings (Abovitz [0271]); and to obtain geometric and semantic information to share a particular scene to other users and recreate the scene for other users in a different location (Abovitz [0296]).  
Balram/Ballard/Abovitz do not disclose the following, but Koverzin, which is directed to a system and method of monitoring a patient that can utilize verbal triggering events, does teach the following:  wherein the triggering event comprises verbal statements indicative of a patient’s health condition ([0025] teaches “The detection of the trigger event can include receiving a verbal response from the subject in digital form, performing speech recognition on the verbal response in digital form to generate text and determining from the text that the response indicates that the subject is experiencing an emergency. The trigger event may be a keyword spoken by the client”; [0110] “in the background the system can be in a trigger detection mode. The system can be constantly listening for a keyword”; [0080] “the control unit 50 has a keyword engine 127 to detect when the client says a keyword, such as “help”, “ouch”, “emergency”, or other predetermined word”; [0094] “the system may ask, “Did you take your pills today?”, and the client responds, “Oh, I just felt a sharp pain in my chest.” In this situation, the system can recognize when the client is initiating a new conversation, as opposed to partaking in an existing conversation and the system knows switch the conversation to respond to the client's response”).
Balram/Ballard/Abovitz teach a system that utilizes head-mounted displays capable of monitoring a user’s environment, detecting a first physical object in the user’s environment, determining depth map information associated with a physical location of the first physical object in the user’s environment, accessing a world map comprising information associated with the user’s physical location, updating the world map, detecting a triggering event to initiate a sharing session with another device, and communicating information between devices.  Balram/Ballard/Abovitz do not explicitly teach that the triggering event is comprised of verbal statements indicative of a patient’s health condition.  Koverzin does teach a system that is able to recognize a keyword spoken by a patient that indicates a health condition, and use this event as a trigger event.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Balram/Ballard/Abovitz with the teachings of Koverzin to use a verbal keyword spoken by the patient as a trigger event, so that upon detection of the trigger event, the computer can generate the appropriate response/reaction (Koverzin [0019]). 

Regarding Claim 26, Balram/Ballard/Abovitz/Koverzin disclose the limitations of Claim 25. Balram further discloses receive an annotation associated with the first physical object in the user’s field of view via the first wearable device ([0099] discloses “The human interface module 102, in particular the image delivery and display mechanism 302, projects a call out 1508 (e.g. annotation; see triangle annotation in Fig. 15A) onto the substrate 202. FIG. 15A illustrates this projected information about an identified customer 1506 (e.g. object in user’s field of view) with dashed lines to indicate that is not part of the background scene that includes the customers 1504, 1506”, wherein to communicate the first information to the second wearable device, the hardware processor is programmed to communicate the annotation and an image of the first object to the second wearable device ([0121] discloses communication of information from first device to second device: “For example, retrieved information of the patient is overlaid on the field of view by the first mobile information gateway device for the patient while the same information is overlaid on the second field of view by the second mobile information gateway device for the medical personnel.” 

Regarding Claim 28, Balram/Ballard/Abovitz/Koverzin disclose the limitations of Claims 25 and 26. Balram further discloses document at least a portion of the interaction between the user and the patient using at least one of the outward-facing imaging system or a microphone ([0116] discloses an interaction between medical personnel and a patient, including documenting an interaction via camera: “if the medical personnel is wearing the mobile information gateway device 130 including a human interface module 102, and meeting with the patient, the human interface module 102 can capture additional information about the patient… “images of the patient may be captured and analyzed to determine physical signs of injury, symptoms of diseases, or other indications of other medical conditions. The image of the patient can be compared to other images of the patient that are part of their medical records”; “The mobile information gateway device 130 may be equipped with a camera, a microphone…etc.”); identify relevant medical information from the interaction ([0110] discloses “the mobile information gateway device 130 may be used as a tool to assist in immediate triage and assess the patient's physical condition. In some embodiments, the human interface module 102 may also include inputs to receive signals from various medical tools and devices so that the mobile information gateway device 130 captures other information such as vital signs, infrared images, ultrasonic images etc. Once the information has been processed, it can be sent back to the mobile information gateway device 130 so that it can be used in diagnosis” (second data acquired and analyzed for diagnosis); and update a medical record of the patient with the relevant medical information (see [0115] for description of capturing medical information during a patient-physician encounter; “For example, the patient may be at a doctor's office merely for a standard annual physical… Additionally or alternatively, medical imagery data may be provided in block 1306 such as ultrasounds, x-ray, MRI images, etc. The method 1300 continues by storing 1308 the information that was captured by the human interface module 102 as well as the information that was sent back for presentation by the human interface module 102 at the backend service server 108 (or other location) as a record of the interaction with the patient”).

Regarding Claim 29, Balram/Ballard/Abovitz/Koverzin disclose the limitations of Claim 25.  Claim 29 contains the same or substantially similar limitations as Claim 25, and the discussion above with respect to Claim 25 is equally applicable to Claim 29. 

Regarding Claim 30, Balram/Ballard/Abovitz/Koverzin disclose the limitations of Claim 25. Balram further discloses receiving an annotation associated with the first physical object in the user’s field of view via the first wearable device ([0099] discloses “The human interface module 102, in particular the image delivery and display mechanism 302, projects a call out 1508 (e.g. annotation; see triangle annotation in Fig. 15A) onto the substrate 202. FIG. 15A illustrates this projected information about an identified customer 1506 (e.g. object in user’s field of view) with dashed lines to indicate that is not part of the background scene that includes the customers 1504, 1506”, wherein communicating the first information to the second wearable device comprises communicating the annotation and an image of the first object to the second wearable device ([0121] discloses communication of information from first device to second device: “For example, retrieved information of the patient is overlaid on the field of view by the first mobile information gateway device for the patient while the same information is overlaid on the second field of view by the second mobile information gateway device for the medical personnel.” 

Regarding Claim 32, Balram/Ballard/Abovitz/Koverzin disclose the limitations of Claim 29. Balram further discloses documenting the interaction between the user and the patient using at least one of the outward-facing imaging system or a microphone ([0116] discloses an interaction between medical personnel and a patient, including documenting an interaction via camera: “if the medical personnel is wearing the mobile information gateway device 130 including a human interface module 102, and meeting with the patient, the human interface module 102 can capture additional information about the patient… “images of the patient may be captured and analyzed to determine physical signs of injury, symptoms of diseases, or other indications of other medical conditions. The image of the patient can be compared to other images of the patient that are part of their medical records”; “The mobile information gateway device 130 may be equipped with a camera, a microphone…etc.”)
identifying relevant medical information from the interaction ([0110] discloses “the mobile information gateway device 130 may be used as a tool to assist in immediate triage and assess the patient's physical condition. In some embodiments, the human interface module 102 may also include inputs to receive signals from various medical tools and devices so that the mobile information gateway device 130 captures other information such as vital signs, infrared images, ultrasonic images etc. Once the information has been processed, it can be sent back to the mobile information gateway device 130 so that it can be used in diagnosis” (second data acquired and analyzed for diagnosis); and updating a medical record of the patient with the relevant medical information (see [0115] for description of capturing medical information during a patient-physician encounter; “For example, the patient may be at a doctor's office merely for a standard annual physical… Additionally or alternatively, medical imagery data may be provided in block 1306 such as ultrasounds, x-ray, MRI images, etc. The method 1300 continues by storing 1308 the information that was captured by the human interface module 102 as well as the information that was sent back for presentation by the human interface module 102 at the backend service server 108 (or other location) as a record of the interaction with the patient”.)

Regarding Claim 33, Balram/Ballard/Abovitz/Koverzin disclose the limitations of Claim 29. Balram further discloses verifying an access privilege of the second wearable device ([0088] discloses “The method 1000 continues by verifying the identity and authenticating 1006 the customer” in which the customer and teller are both wearing human interface modules; authenticating is equivalent to determining access privilege as it must be performed before sharing of customer data can occur); and sharing at least a portion of the first information to which the access privilege of the second wearable device is sufficient ([0088] discloses that both teller and customer are authenticated; [0092] discloses “The customer data is then retrieved 1022 and sent to the first human interface module 102 a of the teller and presented for use by the teller”; see also Figure 10 showing authentication step appears before data is shared with teller).

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Ballard (US20150156028A1), further in view of in view of Abovitz et al (US Publication 20150016777A1), further in view of Koverzin (US Publication 20100286490A1), further in view of Chopra et. al (WO Publication WO2018067515A1).

Regarding Claim 27, Balram/Ballard/Abovitz/Koverzin do not disclose the following, but Chopra, which is directed to an enhanced reality guidance system and method using sensors and audio visual data to cross-correlate information during medical procedures does teach the annotation comprises one or more virtual flags placed on a portion of a patient’s body part ([0011] teaches “The system has one or more fiducial markers placed on a patient body”), wherein the one or more virtual flags indicate an orientation of the portion of the patient’s body part ([0087] teaches “The fiducials help correlate the external structures with the position and orientation of the internal organs”). 
Balram/Ballard/Abovitz/Koverzin teach a system that monitors a user’s environment, determines when an initiation condition has occurred to start a sharing session, and receives an annotation associated with a physical object in the user’s field of view, but do not explicitly teach that the annotation comprises virtual flags placed on a portion of a patient’s body to indicate an orientation of the portion of the patient’s body.  Chopra does teach this. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin with the teachings of Chopra to combine various kinds of medical data to produce a new visual reality for a surgeon or health care provider (Chopra [003]). 
	
Regarding Claim 31, Balram/Ballard/Abovitz/Koverzin do not disclose the following, but Chopra, which is directed to an enhanced reality guidance system and method using sensors and audio visual data to cross-correlate information during medical procedures, does teach the annotation comprises one or more virtual flags placed on a portion of a patient’s body part ([0011] teaches “The system has one or more fiducial markers placed on a patient body”), wherein the one or more virtual flags indicate an orientation of the portion of the patient’s body part ([0087] teaches “The fiducials help correlate the external structures with the position and orientation of the internal organs”), an orientation of a camera that captured the image, or contextual information associated with the image or the portion of the patient’s body part.
Balram/Ballard/Abovitz/Koverzin teach a system that monitors a user’s environment, determines when an initiation condition has occurred to start a sharing session, and receives an annotation associated with a physical object in the user’s field of view, but do not explicitly teach that the annotation comprises virtual flags placed on a portion of a patient’s body to indicate an orientation of the portion of the patient’s body.  Chopra does teach this. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin with the teachings of Chopra to combine various kinds of medical data to produce a new visual reality for a surgeon or health care provider (Chopra [003]). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Ballard (US20150156028A1), further in view of in view of Abovitz et al (US Publication 20150016777A1), further in view of Koverzin (US Publication 20100286490A1), further in view of Grushka et al (US Patent 7395215B2). 

Regarding Claims 34, Balram/Ballard/Abovitz/Koverzin disclose the limitations of Claim 29. Balram further discloses medical information being shared between the first wearable device and the second wearable device ([0110] discloses “That first mobile information gateway device 130 can be communicatively coupled to a second mobile information gateway device 130 used by a physician or nurse to triage and diagnose the patient's condition. Once the patient's identity has been established and authentication has been performed, relevant information can then be sent to the second mobile information gateway device 130”). 
Balram/Ballard/Abovitz/Koverzin do not explicitly disclose the following, however, Grushka, which is directed to a portable health information package that a person can carry with him that contains all of his health data, does teach the access privilege is managed by a patient (Abstract teaches “The owner has absolute control on the availability, completeness, accuracy, integrity, privacy, confidentiality, security, backups and access to his health data that are stored on the package”). 
Balram/Ballard/Abovitz/Koverzin teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, but do not explicitly teach that the access privilege of the second wearable device is configured by the patient.  Grushka does teach this. 
Therefore, it would have been obvious at the effective filing date, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin with the teachings of Grushka, to protect privacy, confidentiality, and access control to patient information in medical records (Grushka, Col 6 Lines 30-32).  

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Abovitz et al (US Publication 20150016777A1), further in view of Schowengerdt (WO Publication 2015081313A9), further in view of Welch et al (US Publication 20150346495A1). 

Regarding Claim 53, Balram/Abovitz do not disclose the following, but Schowengerdt, which is directed to configurations of presenting virtual/augmented reality experiences to users, does teach the following: 
the display of the head-mounted display (HMD) comprises a stack of waveguides configured to output image information with variable levels of wavefront curvature or light ray divergence ([0315] “a stacked waveguide assembly (178) may be utilized to provide three-dimensional perception to the eye/brain by having a plurality of waveguides (182, 184, 186, 188, 190) and a plurality of weak lenses (198, 196, 194, 192) configured together to send image information to the eye with various levels of wavefront curvature for each waveguide level indicative of focal distance to be perceived for that waveguide level. A plurality of displays (200, 202, 204, 206, 208), or in another embodiment a single multiplexed display, may be utilized to inject collimated image information into the waveguides (182, 184, 186, 188, 190), each of which may be configured, as described above”. 
Balram/Abovitz teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach that the display of the HMD comprises a stack of waveguides configured to output light with variable wavefront curvature, but Schowengerdt does teach this.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz with these teachings of Schowengerdt, with the motivation to distribute incoming light substantially equally across the length of each waveguide for exit down toward the eye (Schowengerdt [0315]). 
Balram/Abovitz/Schowengerdt do not teach, but Welch, which is directed to configurations are disclosed for presenting virtual reality and augmented reality experiences to users, does teach the following:
	and wherein the hardware processor is programmed to cause to output image information to an appropriate waveguide for a desired depth plane and related amount of wavefront curvature or divergence based on the depth information ([0140] The waveguide assembly (1430) is then configured to project the image at a desired depth plane(s), as shown in FIG. 14. The AR system (1400) may also include an eye-tracking subsystem (1450) that is configured to track the user's eyes and determine the user's focus”; [0147] “In the context of the AR system (1400), based on input from the eye-tracking system (1450), a particular waveguide may be turned on such that the image is generated at a desired depth plane that coincides with the user's focus”; [0067] “In one or more embodiments, the VFE (510) focuses the projected light onto a desired depth plane. The VFE (510) may vary the focus of the projected light on a frame-by-frame basis. The depth plane corresponds to a depth (e.g., distance in the z direction) away from the user” – depth information)
Balram/Abovitz/Schowengerdt teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach selection of an appropriate waveguide of the HMD for the desired depth plane and related amount of curvature/divergence based on the depth information, but Welch does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz to use a waveguide for the desired depth plane, with the motivation of allowing waveguides with particular diffractive optical elements to be utilized (Welch [0141-0142]). 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Abovitz et al (US Publication 20150016777A1),  further in view of Welch et al (US Publication 20150346495A1)

Regarding Claim 54, Balram/Abovitz do not teach the following, but Welch, which is directed to configurations are disclosed for presenting virtual reality and augmented reality experiences to users, does teach the following: comprising causing to output image information to an appropriate waveguide of a plurality of waveguides of the head mounted display for a desired depth plane and related amount of wavefront curvature or divergence based on the depth information ([0140] The waveguide assembly (1430) is then configured to project the image at a desired depth plane(s), as shown in FIG. 14. The AR system (1400) may also include an eye-tracking subsystem (1450) that is configured to track the user's eyes and determine the user's focus”; [0147] “In the context of the AR system (1400), based on input from the eye-tracking system (1450), a particular waveguide may be turned on such that the image is generated at a desired depth plane that coincides with the user's focus”; [0067] “In one or more embodiments, the VFE (510) focuses the projected light onto a desired depth plane. The VFE (510) may vary the focus of the projected light on a frame-by-frame basis. The depth plane corresponds to a depth (e.g., distance in the z direction) away from the user” – depth information).
Balram/Abovitz teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach selection of an appropriate waveguide of the HMD for the desired depth plane and related amount of curvature/divergence based on the depth information, but Welch does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz to use a waveguide for the desired depth plane, with the motivation of allowing waveguides with particular diffractive optical elements to be utilized (Welch [0141-0142]). 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Ballard (US20150156028A1), further in view of in view of Abovitz et al (US Publication 20150016777A1), further in view of Koverzin (US Publication 20100286490A1), further in view of Schowengerdt (WO Publication 2015081313A9), further in view of Welch et al (US Publication 20150346495A1).

Regarding Claim 55, Balram/Ballard/Abovitz/Koverzin do not disclose the following, but Schowengerdt, which is directed to configurations of presenting virtual/augmented reality experiences to users, does teach the following: 
the display of the head-mounted display (HMD) comprises a stack of waveguides configured to output image information with variable levels of wavefront curvature or light ray divergence ([0315] “a stacked waveguide assembly (178) may be utilized to provide three-dimensional perception to the eye/brain by having a plurality of waveguides (182, 184, 186, 188, 190) and a plurality of weak lenses (198, 196, 194, 192) configured together to send image information to the eye with various levels of wavefront curvature for each waveguide level indicative of focal distance to be perceived for that waveguide level. A plurality of displays (200, 202, 204, 206, 208), or in another embodiment a single multiplexed display, may be utilized to inject collimated image information into the waveguides (182, 184, 186, 188, 190), each of which may be configured, as described above”. 
Balram/Ballard/Abovitz/Koverzin teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach that the display of the HMD comprises a stack of waveguides configured to output light with variable wavefront curvature, but Schowengerdt does teach this.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin with these teachings of Schowengerdt, with the motivation to distribute incoming light substantially equally across the length of each waveguide for exit down toward the eye (Schowengerdt [0315]). 
Balram/Ballard/Abovitz/Koverzin/Schowengerdt do not teach, but Welch, which is directed to configurations are disclosed for presenting virtual reality and augmented reality experiences to users, does teach the following:
and wherein the hardware processor is programmed to cause output image information to an appropriate waveguide for the desired depth plane and related amount of wavefront curvature or divergence based on the depth information ([0140] The waveguide assembly (1430) is then configured to project the image at a desired depth plane(s), as shown in FIG. 14. The AR system (1400) may also include an eye-tracking subsystem (1450) that is configured to track the user's eyes and determine the user's focus”; [0147] “In the context of the AR system (1400), based on input from the eye-tracking system (1450), a particular waveguide may be turned on such that the image is generated at a desired depth plane that coincides with the user's focus”; [0067] “In one or more embodiments, the VFE (510) focuses the projected light onto a desired depth plane. The VFE (510) may vary the focus of the projected light on a frame-by-frame basis. The depth plane corresponds to a depth (e.g., distance in the z direction) away from the user” – depth information)
Balram/Ballard/Abovitz/Koverzin/Schowengerdt teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach selection of an appropriate waveguide of the HMD for the desired depth plane and related amount of curvature/divergence based on the depth information, but Welch does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Ballard/Abovitz/Koverzin/ Schowengerdt with these teachings of Welch to use a waveguide for the desired depth plane, with the motivation of allowing waveguides with particular diffractive optical elements to be utilized (Welch [0141-0142]).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Balram (US Publication 20150088546A1) in view of Ballard (US20150156028A1), further in view of in view of Abovitz et al (US Publication 20150016777A1), further in view of Koverzin (US Publication 20100286490A1), further in view of Welch et al (US Publication 20150346495A1).

Regarding Claim 56, Balram/Abovitz/Ballard/Koverzin do not teach the following, but Welch, which is directed to configurations for presenting virtual reality and augmented reality experiences to users, does teach the following: selecting an appropriate waveguide of a plurality of waveguides of the head mounted display for a desired depth plane and related amount of wavefront curvature or divergence based on the depth information ([0140] The waveguide assembly (1430) is then configured to project the image at a desired depth plane(s), as shown in FIG. 14. The AR system (1400) may also include an eye-tracking subsystem (1450) that is configured to track the user's eyes and determine the user's focus”; [0147] “In the context of the AR system (1400), based on input from the eye-tracking system (1450), a particular waveguide may be turned on such that the image is generated at a desired depth plane that coincides with the user's focus”; [0067] “In one or more embodiments, the VFE (510) focuses the projected light onto a desired depth plane. The VFE (510) may vary the focus of the projected light on a frame-by-frame basis. The depth plane corresponds to a depth (e.g., distance in the z direction) away from the user” – depth information).
Balram/Abovitz/Ballard/Koverzin teach a system that monitors a user’s environment, determines when an initiation condition has occurred to document at least a portion of a medical interaction, stores the information, and allows a second user to access it, but do not explicitly teach selection of an appropriate waveguide of the HMD for the desired depth plane and related amount of curvature/divergence based on the depth information, but Welch does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Balram/Abovitz/Ballard/Koverzin to use a waveguide for the desired depth plane, with the motivation of allowing waveguides with particular diffractive optical elements to be utilized (Welch [0141-0142]). 


Response to Applicant’s Remarks/Arguments
Please note: All references to Applicant’s response refer to page numbers as printed. 

112 Rejections
	The 112 Rejections detailed in Final Office Action are withdrawn in view of Applicant’s amendments to claims.  The 112 section has been updated to address amended claim language. 	

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.    
	On page 14, Applicant summarizes NFOA rejections under 101 and argues that the rejections under this section are moot in view of the amendments.  Examiner notes that the 101 section above has been updated to reflected amended claim language.  
	Regarding arguments on pages 14 and 16 pertaining to the claims being directed to operation of a wearable display system rather than a general purpose computer, Examiner notes that the head-mounted wearable display system has been categorized as an additional element in the abstract idea and is not part of the abstract idea itself.  To the extent the Applicant claims the wearable display system (for example, para. [0037]), any type of AR/VR glasses or similar system would read on the claim language. The “hardware processor” also appears to be described at a high level of detail (para. [0350]) and the BRI of “hardware processor” meets the requirements of a general purpose computer.  
	In last paragraph on page 15, Applicant argues that Claim 1 recites steps that require actions that cannot be performed in the mind and has identified specific components of the claim language that Applicant asserts cannot be performed in the mind.  This argument is moot as the 101 rejection section was previously updated to only include Methods of Organizing Human Activity.  Applicant asserts that “Such steps are not practically performed in the
human mind, at least because they involve determining depth information associated with objects in a user's environment and updating a world map based on that depth information.”  Although the abstract idea has been directed to Methods of Organizing Human Activity, and not Mental Processes, Examiner notes the broadest reasonable interpretation of these limitations Applicant is arguing at bottom of page 15/top of page 16.  The broadest reasonable interpretation of the claim limitations pertaining to determining depth information associated with objects in a user’s environment and updating a world map could be using a ruler to measure depth of an object in an environment (e.g., how far back (deep) a computer monitor is sitting on a desk) and using that information to mark the object’s location with depth information on a paper map.  
	Regarding the limitation “access a world map comprising information associated with the user’s physical location and depth information associated with one or more physical objects and virtual objects associated with the user’s physical location”, Examiner notes that the broadest reasonable interpretation of this could be looking at a paper map of the user’s location with depth information about a physical object written on it.  Nothing in the claim language requires the particulars of the “3D dimensional imagery” that Applicant cites on page 15. 
 	On page 16, Applicant argues that Claim 1 includes steps directed to a particular operation of a wearable display system. Examiner respectfully disagrees. For example, Applicant has not claimed any particulars of how data is collected or what types of data are being collected, rather, the Claim merely discloses sensors to obtain data associated with the user’s environment.  Applicant further argues that the additional elements to not add merely insignificant extra-solution activity that amount to mere data gathering. Examiner respectfully disagrees; as noted above, Claim 1 does not include any particulars of the type of data collected.  Applicant further argues that the additional elements do more than generally link the abstract idea to a particular technological environment and is an improvement to the field of medical records systems and diagnosis. Applicant has not provided citation to technological problems disclosed in instant Specification; Examiner notes that [0241] discloses a possible specific use of the claimed invention, but does not actually disclose problems with current technologies in this field or explain how the claimed invention provides an improvement to existing technologies. 
	Claim 15 contains substantially similar limitations as Claim 1, and the discussions above with respect to Claim 1 are equally applicable to Claim 15. 
	At bottom of page 16, Applicant asserts that Independent Claims 25 and 29 specifically recite steps directed to operation of a wearable device.  Applicant has presented limitations with emphasized portions and argues that “Such steps are not practically performed without the recited wearable device since they specifically depend on parts of the wearable device and, as such, are not directed simply to organizing human activity”.  Examiner respectfully disagrees; please see 101 section above for full 101 analysis. The components of the wearable device have been identified as additional elements and are not part of the abstract idea itself.  The wearable device has been identified as an additional element that is outside of the abstract idea. 
	Next, on page 17, Applicant argues that the steps of Claims 25 and 29 are integrated into a practical application.  Applicant refers to Claim 25, which recites specific steps for facilitating interaction between two wearable devices, and asserts “the steps provide a specific improvement over medical records systems, for example, so that a second user can more accurately perceive a medical interaction. For example, by the use of a world map, a second user can interact with a replication of the same 3D environment that the medical interaction took or is simultaneously taking place. This may allow, in one example, a medical student to gain interactive experience with medical care through a wearable device without having to be physically present during a medical interaction”.  However, Applicant has not provided a citation to specification as originally filed to provide disclose of technological problems with existing medical records systems and how the claimed invention provides a solution or improvement to those problems.  As such, this argument is unpersuasive.  
	For the reasons outlined above, the 101 Rejection is maintained.  


103 Rejections
Applicant’s arguments with respect to independent claim(s) 1, 15, 25 and 29 have been considered but are moot in view of newly cited references.  Applicant asserts (page 18-19) that FOA has not shown that the cited portions of the cited art discloses, teaches or suggests every limitation of amended Claim 1. See 103 section above; citations to different portions of Abovitz references have been applied to amended claim language and a new reference (Aram) has brought in to address the amended limitations pertaining to detecting at least one medical instrument. Amendments to claims have necessitated new grounds of rejection.  
	Regarding Dependent Claims 2-14, 16-24, 26-28, 30-34, 51-52, Applicant submits that each claim is separately patentable at least in view of each Claim’s dependency from a patentable claim and in further view of additional features recited in each claim.  Applicant has not provided specific arguments with respect to any dependent claims, therefore the rejections are maintained.  





CONCLUSION
                                                                                                                                                                                        
The following relevant art not cited is made of record: 

US Publication 20140222526A1, which teaches a head-mounted augmented reality system that a provider may wear during a patient encounter which utilizes environmental sensors to capture data during the encounter. 
US Publication 20140145915A1, which teaches a wearable user interface system that provides augmented reality features during a patient encounter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619